Title: To Thomas Jefferson from “A Republican”, 17 May 1803
From: Republican, A
To: Jefferson, Thomas


          
            Sir
                     
            N York 17th. May 1803
          
          That you are a damned Scoundrel is the opinion of your former friend but present ennemy a
          
            Republican
          
          
            If you can justify yourself please to write me what reason you had for getting Jno. Burnet turned out of the Post Office at Newark & address yr letter to Jno. H Williams Junr: New York
          
        